This was an ordinary suit in the county court of Bexar county for civil cases, for debt and foreclosure of a chattel mortgage. In the trial court the defendant appeared and filed a "plea in abatement," alleging pendency of another suit in the district court, and filed no other answer. The judgment shows that exceptions to this plea in abatement were sustained, and that no evidence was offered in support of this plea, and that thereupon the county court heard the case on the merits and rendered judgment for the debt and foreclosure. No formal assignments of error have been filed, and no brief for plaintiff in error has been filed; but the motion for new trial incorporated in the record complains of the action of the court in overruling the "plea in abatement." There being no merit in the appeal, nor fundamental error apparent, the writ of error is accordingly dismissed, and the judgment of the trial court is affirmed. *Page 1118